Citation Nr: 0209923	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-03 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a shell fragment wound of the right 
upper tibia and knee, with retained foreign body and muscle 
hernia.  

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right thigh, with 
retained foreign body and muscle hernia.

Entitlement to an increased rating for service-connected 
residuals of fracture of the right tibia and fibula, with 
retained foreign body and traumatic arthritis of the right 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1967 to October 1970, including service in the 
Republic of Vietnam.  He was awarded the Combat Infantry 
Badge and the Purple Heart Medal.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of May 1973 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which found that a 
statement from a private physician was insufficient to show 
an increase in severity of the veteran's service-connected 
right leg disability or to warrant the performance of a VA 
medical examination.  The veteran initiated an appeal by 
filing a timely Notice of Disagreement taking issue with the 
denial of increased "compensation rating[s] for [his] right 
leg wounds."  Following a VA medical examination in July 
1973, a rating action of August 1973 confirmed and continued 
the prior 10 percent evaluation assigned for his service-
connected residuals of a shell fragment wound (SFW) of the 
right upper tibia and knee, with retained foreign body and 
muscle hernia, and the noncompensable evaluation assigned for 
his service-connected residuals of fracture of the right 
fibula, while granting an increased evaluation of 10 percent 
for his service-connected residuals of a SFW of the right 
thigh with retained foreign bodies and muscle hernia, 
effective May 18, 1973, the date of receipt of the veteran's 
claim for increase.  The veteran did not respond to an RO 
inquiry as to whether those actions satisfied his appeal.  

When a timely Notice of Disagreement is filed, the RO is 
required to furnish the appellant a Statement of the Case.  
38 U.S.C.A. § 7105 (West 1991).  The RO failed to issue a 
Statement of the Case in response to the veteran's Notice of 
Disagreement, and his appeal of those determinations remained 
pending.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal as to the issue of increased ratings for his 
several service-connected residuals of a SFW of the right 
leg, and those claims are therefore before the Board for 
review.  

No further action with respect to the matters noted above was 
thereafter taken by the RO, notwithstanding its adjudication 
of various claims for increase in November 1993, until 
subsequently prompted to do so by the Board.  Subsequent 
actions taken by the RO and the Board have been fully 
described in the Board's July 1997 decision granting an 
increased rating of 70 percent for the veteran's service-
connected post-traumatic stress disorder (PTSD); and the 
Board's February 1999 decision and remand order finding that 
the rating decision of August 1973 was not final as to the 
veteran's claim for increased ratings for his "right leg" 
disabilities, dismissing the claim of clear and unmistakable 
error (CUE) in the rating decision of August 1973 as moot 
because that rating decision was not final, and remanding the 
issue of a rating in excess of 10 percent for service-
connected residuals of a SFW of the right upper tibia and 
knee, with retained foreign bodies and muscle hernia, to the 
RO for issuance of a Statement of the Case.  The Statement of 
the Case was issued in March 1999, and the veteran perfected 
his appeal as to that issue. 

The veteran's appeal for an increased evaluation for his 
service-connected residuals of a SFW of the right upper tibia 
and knee, with retained foreign bodies and muscle hernia, was 
again before the Board in August 2000, and was remanded to 
the RO for additional development of the evidence, to include 
obtaining the veteran's complete clinical records from the 
VAMC, Columbia, from October 1970 to the present; to obtain 
evidence of the employment difficulties described by the 
veteran, including time lost from work and warnings he 
received due to such absences; to conduct a VA orthopedic 
examination by an qualified VA examiner who has reviewed the 
claims folder, with X-rays and all indicated diagnostic 
testing, to assess the nature and severity of his SFW of the 
right upper tibia and knee, with retained foreign bodies and 
muscle hernia, and to obtain medical opinions from that VA 
orthopedic examiner as to any residual scarring, muscle 
hernia, limitation of motion due to pain on use or during 
flare-ups, and any weakened movement, excess fatigability or 
incoordination attributable to the service-connected 
disability.  

The veteran and his representative were further notified in 
the Board's August 2000  remand order that the veteran was 
free to pursue any other pending claim for increase 
pertaining to the right leg that was encompassed in the RO's 
rating determination of August 14, 1973.  The veteran 
subsequently requested an increased (compensable) rating for 
his service-connected residuals of a SFW of the right thigh, 
with retained foreign bodies and muscle hernia, and an 
increased (compensable) rating for his service-connected 
residuals of fracture of the right fibula.  The Board notes 
that such action places at issue the evaluation of each of 
the veteran's service-connected disabilities resulting from a 
SFW of the right leg.  

While the case was in remand status, a rating decision of 
January 2001 granted increased ratings of 10 percent each for 
the veteran's service-connected residuals of fracture of the 
right tibia and fibula, with retained foreign body and 
traumatic arthritis of the right ankle, and his service-
connected residuals of a SFW to the right upper arm extremity 
with retained foreign body; confirmed and continued the 
respective 10 percent evaluations for his service-connected 
residuals of a SFW of the right upper tibia and knee, with 
retained foreign body and muscle hernia, and his service-
connected residuals of a SFW of the right thigh, with 
retained foreign body and muscle hernia; and confirmed and 
continued the 70 percent evaluation for his service-connected 
PTSD.  While no Notice of Disagreement was submitted as to 
the confirmed PTSD evaluation, none was required as to the 
evaluation of the service-connected right lower extremity 
disabilities resulting from his SFW injuries due to the prior 
submission of the Notice of Disagreement entered in June 
1973.  

The RO then issued Supplemental Statements of the Case in 
January 2001 and in April 2001 which addressed only the issue 
of a rating in excess of 10 percent for service-connected 
residuals of a SFW of the right upper tibia and knee, with 
retained foreign body and muscle hernia.  Accordingly, the 
veteran's appeals for ratings in excess of 10 percent each 
for his service-connected residuals of a SFW of the right 
thigh, with retained foreign bodies and muscle hernia, and 
his service-connected residuals of fracture of the right 
fibula and lower tibia, with retained foreign body and 
traumatic arthritis of the right ankle, require another 
Remand to the RO for additional development and for issuance 
of a Statement of the Case addressing the evaluation of those 
disabilities from the date of receipt of the veteran's claim 
to reopen on May 18, 1973.  Manlincon v. Gober, 12 Vet. App. 
238, 240 (1999).  Those issues are addressed in the Remand 
portion of this decision.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that in September 2001, the claimant was notified of the 
provisions of the VCAA and its application to his claims by 
an RO employee; and that all additional evidence identified 
by the veteran was subsequently obtained and considered by 
the RO.  In an April 2002 letter to the RO, the veteran asked 
that his claims be returned to the Board for further 
appellate consideration.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations governing the reopening of 
previously and finally denied claims are inapplicable to this 
appeal.

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 


REMAND

Pursuant to the United States Court of Appeals for Veterans 
Claims (the Court) decision in Manlicon v. West, 12 Vet. 
App. 238 (1999), the RO's failure to issue a Statement of the 
Case in response to the veteran's June 1973 Notice of 
Disagreement requires remand, rather than referral, of the 
issues of entitlement to ratings in excess of 10 percent each 
for his service-connected residuals of fracture of the right 
tibia and fibula, with retained foreign body and traumatic 
arthritis of the right ankle, and his service-connected 
residuals of a SFW of the right thigh, with retained foreign 
body and muscle hernia.

The record shows that veteran filed a Notice of Disagreement 
with the evaluations assigned or continued in the RO's rating 
decision of May 1973, and that the Board determined in a 
February 1999 decision that the rating decision of August 
1973 was not final because of the RO's failure to issue a 
Statement of the Case addressing the veteran's service-
connected SFW disabilities of the right lower extremity.  By 
Board order of August 2000, the veteran's appeal for an 
increased evaluation for his service-connected residuals of a 
SFW of the right upper tibia and knee, with retained foreign 
bodies and muscle hernia, was remanded to the RO for 
additional development of the evidence.  Because of the 
Board's February 1999 determination that the rating decision 
of August 1973 was not final, the veteran and his 
representative were notified in the Board's August 2000 
remand order that he was free to pursue any other pending 
claim for increase pertaining to the right leg that was 
encompassed in the RO's rating determination of August 14, 
1973.  The veteran subsequently requested an increased 
(compensable) rating for his service-connected residuals of a 
SFW of the right thigh, with retained foreign bodies and 
muscle hernia, and an increased (compensable) rating for his 
service-connected residuals of fracture of the right fibula.  

Thereafter, a rating decision of January 2001 granted, inter 
alia, increased ratings of 10 percent each for the veteran's 
service-connected residuals of fracture of the right tibia 
and fibula, with retained foreign body and traumatic 
arthritis of the right ankle, and for his service-connected 
residuals of a SFW of the right thigh, with retained foreign 
body and muscle hernia, while confirming and continuing the 
10 percent evaluation for his service-connected residuals of 
a SFW of the right upper tibia and knee, with retained 
foreign body and muscle hernia.  However, the RO issued a 
Supplemental Statement of the Case only as to the veteran's 
appeal for a rating in excess of 10 percent for his service-
connected residuals of a SFW of the right upper tibia and 
knee, with retained foreign body and muscle hernia.  

As noted, applicable law mandates that when a veteran seeks 
an original or increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal as to the issues of 
entitlement to increased ratings for his service-connected 
residuals of fracture of the right tibia and fibula, with 
retained foreign body and traumatic arthritis of the right 
ankle, and for his service-connected residuals of a SFW of 
the right thigh, with retained foreign body and muscle 
hernia.  

Further, the Board's review of the record shows that the RO 
failed to comply with the requirements of the Board's August 
2000 remand order specifying the requirements for conducting 
the veteran's VA orthopedic examination.  In particular, the 
Board notes the failure of the VA examiner to review the 
veteran's claims folder prior to the examination, or to 
provide the information and medical opinions requested.  For 
that reason, the RO should schedule another VA orthopedic 
examination which complies with the Board's instructions.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West,  11 Vet. App. 268 (1998).  Accordingly, the RO must 
review all examination reports prior to returning the case to 
the Board in order to ensure full and specific compliance 
with all instructions contained in remands by this Board.  
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Upon completion of the actions described below, the RO should 
issue a Statement of the Case as to the issues of entitlement 
to ratings in excess of 10 percent each for the veteran's 
service-connected residuals of fracture of the right tibia 
and fibula, with retained foreign body and traumatic 
arthritis of the right ankle, and for his service-connected 
residuals of a SFW of the right thigh, with retained foreign 
body and muscle hernia, and solicit a Substantive Appeal (VA 
Form 9) to perfect his appeal as to those issues.  That 
Statement of the Case should also address the issue of a 
rating in excess of 10 percent for the veteran's service-
connected residuals of a SFW of the right upper tibia and 
knee, with retained foreign body and muscle hernia.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify any private or VA medical 
evidence of treatment for his service-
connected residuals of fracture of the 
right tibia and fibula, with retained 
foreign body and traumatic arthritis of 
the right ankle, for his service-
connected residuals of a SFW of the right 
thigh, with retained foreign body and 
muscle hernia, and for his service-
connected residuals of a SFW of the right 
upper tibia and knee, with retained 
foreign body and muscle hernia, since 
December 2000.  With any necessary 
authorization, the RO should obtain all 
medical evidence identified by the 
veteran.  In any event, the RO should 
request all clinical records of the 
veteran from the VAMC, Columbia, since 
December 2000.

2.  The RO should afford the veteran 
another opportunity to submit evidence of 
the employment difficulties referenced by 
him in his June 1973 Notice of 
Disagreement as to time lost from work 
and warnings he received due to such 
absences.  

3.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
examiner to assess the nature and 
severity of his service-connected 
residuals of fracture of the right tibia 
and fibula, with retained foreign body 
and traumatic arthritis of the right 
ankle, for his service-connected 
residuals of a SFW of the right thigh, 
with retained foreign body and muscle 
hernia, and for his service-connected 
residuals of a SFW of the right upper 
tibia and knee, with retained foreign 
body and muscle hernia.  The VA 
orthopedic examiner must review the 
claims folder in its entirety, as well as 
a copy of this Remand order, prior to the 
examination, and must affirm in his 
report his review of the veteran's claims 
folder and the specific requirements of 
this Remand order.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing, 
including X-rays, necessary to determine 
the full extent of each service-connected 
disability of the veteran's right lower 
extremity.  All applicable diagnoses must 
be fully set forth.

The orthopedic examiner should be asked 
to describe the condition of the 
veteran's right thigh, right upper tibia 
and fibula, and right knee, including all 
scarring and muscle hernia in those areas 
and whether such scarring is tender and 
painful on objective demonstration, 
poorly nourished with ulceration, or 
productive of a limitation of function, 
and if so, to what degree.  If any 
arthritis of the right knee is found 
present, the examiner must express his 
medical opinion as to whether it is at 
least as likely as not that such was 
caused or worsened by any one or more of 
the veteran's service-connected 
disabilities of the right leg.  

The examiner should further be asked to 
express an opinion as to the presence or 
absence of objective signs of pain or 
painful motion of the right thigh, upper 
tibia and fibula, knee and ankle and 
whether any such pain could significantly 
limit the veteran's functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner must further determine and 
state whether the right thigh, upper 
tibia and fibula, or knee exhibit 
weakened movement, excess fatigability or 
incoordination attributable to the 
service-connected disabilities, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

4.  Following the completion of the 
aforementioned actions, the RO should 
review the report of the requested VA 
medical examination in order to ensure 
that it is in specific compliance with 
the requirements of the Board's remand 
order.  If any element is lacking, or if 
the examiner fails to affirmatively state 
that he has reviewed the veteran complete 
claims folder and the Board's 
requirements for the VA orthopedic 
examination to be undertaken, or if any 
requested medical evidence or opinion is 
not provided, immediate corrective action 
must be taken by the RO prior to 
returning the case to the Board.

5.  Upon completion of the above-
requested actions and any other 
development found warranted, the RO 
should readjudicate the issues of 
entitlement to ratings in excess of 10 
percent each for the veteran's service-
connected residuals of a SFW of the right 
upper tibia and knee, with retained 
foreign body and muscle hernia, his 
service-connected residuals of fracture 
of the right tibia and fibula, with 
retained foreign body and traumatic 
arthritis of the right ankle, and for his 
service-connected residuals of a SFW of 
the right thigh, with retained foreign 
body and muscle hernia, from the date of 
receipt of his May 18, 1973, claim for 
increased compensation for his right leg 
disabilities, in light of the additional 
evidence obtained.  That evaluation 
should take into consideration the 
criteria for rating muscle injuries in 
effect prior to and on and after July 3, 
1997, and the provisions of 38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59, as 
required by the Court in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

The RO should then issue a Statement of the Case addressing 
the veteran's appeals for ratings in excess of 10 percent 
each for his service-connected residuals of a SFW of the 
right upper tibia and knee, with retained foreign body and 
muscle hernia, for his service-connected residuals of 
fracture of the right tibia and fibula, with retained foreign 
body and traumatic arthritis of the right ankle, and for his 
service-connected residuals of a SFW of the right thigh, with 
retained foreign body and muscle hernia, from the date of 
receipt of his May 18, 1973, claim for increased compensation 
for his right leg disabilities, including consideration of 
the revised criteria for rating muscle injures, prior to and 
on and after July 3, 1997.  The appellant and his 
representative should be given the opportunity to respond 
thereto.  

The appellant is hereby notified that he must file a 
Substantive Appeal in response to the Statement of the Case 
in order to complete his appeal as to the issues of 
entitlement to ratings in excess of 10 percent each for his 
service-connected residuals of fracture of the right tibia 
and fibula, with retained foreign body and traumatic 
arthritis of the right ankle, and for his service-connected 
residuals of a SFW of the right thigh, with retained foreign 
body and muscle hernia.  Thereafter, the case should be 
returned to the Board, if in order.  

The purpose of this remand is to ensure that all needed 
evidentiary development is undertaken and that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





 

